                                           UNITED STATES DISTRICT COURT
                                           EAS;ERN DISJ:JµcT OF TENNESSEE
                                                                  e
                                          AT r=:.:. :· ,a ,.I 1.,IJ /,• 1en r"I ei; 5 e._e...            DEC 1 0 2010
                                                                                                  Clerk, U. S. District Court
                                                            )                                   Eastern District of Te nnessee
                                                                                                         At I ' noxville

                                                            )

                                                            )                          3~2-D h'lu~D
                                                                                        Vull'lm l~UA{i\ln
     (Enter above the NAME of the
      plaintiff in this action.)                            )

           V.

 k m,v:     (d'   JCr', I Lf'? IJ-            +:o-r-
                                     De ,rer-..       1     ) ,


 R/ 6) t,J.1\ .e }e o+;"'" h~ l i fv
                                  /'
                                                            )

     kl)I) . /Jeo-1,      c:>f Co.r-recI,~~"',,::;,         )
     (Enter above the NAME of each
      defendant in this action.)                            )

                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                       (42 U.S.C. Section 1983)

I.         PREVIOUS LAWSUITS

           A.        Have you begun other lawsuits in state or federal court dealing with the same facts , /
                     involved in this action or otherwise relating to your imprisonment? YES ( ) NO (                l/2
           B.        If your answer to A is YES, describe the lawsuit in the space below. (If there is more
                     than one lawsuit, describe the additional lawsuits on another piece of paper, using the
                     same outline.)

                     1.         Parties to the previous lawsuit:

                                Plaintiffs:
                                              -----------------------

                                Defendants:
                                                  ---~------------------



                                        1
       Case 3:20-mc-00080-TAV-HBG Document 1 Filed 12/10/20 Page 1 of 7 PageID #: 1
               2.      COURT: (If federal court, name the district; if state court, name the county):




               3.      DOCKET NUMBER:
                                                   -------------------
               4.      Name of Judge to whom case was assigned: _ _ _ _ _ _ _ _ _ _ __

               5.      Disposition: (For example:- Was the case dismissed? Was it appealed? Is it still
                       pending?) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               6.      Approximate date of filing lawsuit: _ _ _ _ _ _ _ _ _ _ _ _ _ __

               7.      Approximate date of disposition: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                '-/ DO Mct~v,            Sf.
                                                                                 .,.                 ·                  ,-/ ~v\tl'r(v1'l          le,.
II.      PLACE OF PRESENT CONFINEMENT:                     k c_j   l ~/'io_V vt!/e             ('otAI: +v c.1 a,~           ,    ·   · ·       ·3 ·7 q\6~:
                                                                                       it>e+~°"t\O('{
                                                                                    f.At:. f (It'-\                                   . .
         A.    Is there a prisoner grievance procedure in this institution? YES (~NO ( )

         B.    Did you present the facts relating to your complaint in the prisoner grievance procedure?
               YES (v') NO ( )

         C.    If your answer is YES,

               1.     What steps did you take? ·J:.. s,1ol<e         TcJ   Cc.>/~\t..•SOA
                                                                             I
                                                                                                         .J. C1/.1v,e t-t ,<--_-I-( oia,
                       '?   6     /,    r--   •      · r          ·        -               ·r 1-I          r                      r 1
                      t;<.1M <;;1l,1T-1       J,ete a,r-   /s::c.Z::~
                                                             , .
                                                                      7/4 e'.1/
                                                                            I
                                                                                       !)

                                                                                         .
                                                                                            ,;:. '
                                                                                · /.Sb; }1 7c>ld 1';·1<? •rro                    7,'/f   tt,     r1e


               2.     Whatwastheresult? 1.,          ~Fle_d- -,fke                             oo /o-(£")e>,2C> i:ti,\d
                                                                     3 &ev~e
                       tk    t)   "I~


         D.    If your answer to Bis NO, explain why not. _ _ _ _ _ _ _ _ _ _ _ _ __




         E.    If there is no prison grievance procedure in the institution, did you complain to the
               prison authorities? YES ( ) NO ( )

         F.   If your answer is YES,

               1.     What steps did you take? - - - - - - - - - - - - - - - - - - - - - ' - - - - ' -




                                                           2
      Case 3:20-mc-00080-TAV-HBG Document 1 Filed 12/10/20 Page 2 of 7 PageID #: 2
                 2.        What was the result?
                                                      -------------------

ill.   PARTJES

       (In item A below, please your name in the first blank and place your present address in the
       second blank. Do the same for any additional plaintiffs.)

       A.        Name of plaintiff: yV) ~ e..-h~.e,(        ,q~✓ lfa,t-H t? ~s
                                                               f       .
                 Present address:       5:G'.90 I 1Yk h,v, P \/II!"/le !!,d,
                                                                 I
                 Permanent home address: ;2,(o.3, ~ l.l)We.rJJ                   A-v~   5
                                                                                            k1,1t,,,cJ; I b 7e,1r', 3: '79.2 1
                                                                                                           1


                 Address of nearest relative: Mrs, v,'r-1            /ICir+l.ec;,;;, l8ofu       Yac,t{"!~,     Ji,iJec k1:•1t2Y;,lle
                                                                                                        ..._j               T)/, 3      zc,
       (In item B below, place the FULL NAME of the defendant in the first blank, his official
       position in the second blank, and his place of employment in the third blank. Use item C for
       the additional names, positions, and places of employment of any additional defendants.)

       B.        Defendant: k.l\af (o -~ ·,            i
                 Official position: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 Place of employment: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       C.




                  3:;i,o      Sit-+~ Av€_, 1Jorf~
                  fv'o.,,;"' tt l\e_J 7erir.,. 3 +?..'/3 ~o '-J Ct:JS
IV.    STATEMENT OF CLAIM

       (State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
       involved. Include also the names of other persons involved, dates and places. DO NOT give
       any legal arguments or cite ·any cases or statutes. If you intend to allege a number of related
       claims, number and set forth each claim in a separate paragraph. Use as much space as you
       need. Attach extra sheets, if necessary.)
                                                  I,    /           ( ,,, f lc#\,"I ,;cf'/ /..;'        ~
                                                                      !A ··r I'-..___.~ "--L"'- f\f.))C Co, ,,-,C1..1 t) s~r \ I / ~
                                                                                                            -·r ' I \
       ...t.... a .#Y) A '7I l:t+
        "f"                   \ ~""1" •;,-                                                                                 . ,J1
                                      ~'(\ 1'/'~ ·,;:(" I\Cl,,lS..ec



                                     3
   Case 3:20-mc-00080-TAV-HBG Document 1 Filed 12/10/20 Page 3 of 7 PageID #: 3
                           '    t·

    t'."'~ i tt(;..,~ ~~f/~ tJ ' ("




        k



                                     r·,,~
                                                \
                               t".5\-        i"";ri"'''/')(\ i   't4'~ !>'''!;'''   \'.~
               • ,/~ Ii'




    v
    ,:;;, l




                                                                  r                        i




                                                                                               4
Case 3:20-mc-00080-TAV-HBG Document 1 Filed 12/10/20 Page 4 of 7 PageID #: 4
V.      RELIEF

        (State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

        Cite NO cases or statutes.)



                   •   I




         • ,I




        I 0Ne) hereby certify under penalty of perjury that the above complaint is true to the best of
        my (our) information, knowledge and belief.                 ,

        Signed this _ _ _    3_-_\l~J-•___ day of Al C €,1t1              6-er·      ,202::.___.




                                              Signature of plaintiff(s)




                                                       5

     Case 3:20-mc-00080-TAV-HBG Document 1 Filed 12/10/20 Page 5 of 7 PageID #: 5
                                                                                       I
                                                                                                                  T/1 oc
                                                                /2\:..   r;   vrs , Ct,•'\J t -e. I




~   \   -~\
           I -
           ,-
                 Case 3:20-mc-00080-TAV-HBG Document
                  -++--- - - -- -- --      -
                                               QC, ~           s
                                                     1 Filed 12/10/20 Page 6 of 7 PageID #: 6
                                               ----'--==..J;---=--=--    -    - - --        -   - --   -   - --   -   - --
I


                                                                                                                                                          . . . . .~
                                                                                           ..•,... ·,,                 ...
    M1~~eJ      ,g_; ti(}tr-j);t;ii·
        ,. , .:: ,::;.· . . , -. ·\ r·t't...>
                                                     #'13J-
                                                       -
                                                               fi~8
                                                         __,. .,, - -.,, ·:·'''
                                                                                                    .
                                                                                                              ' ,·..   ,
                                                                                                           t<~'oivIL~Eii~~:t
                                                                                                                 ,,,
                                                                                                                             '   ,.
                                                                                                                              ,.'~>_
                                                                                                                         . .:~77   ',Hli,i.•\,.;·
                                                                                                                                              , ..
                                                                                                                                                     ;..
                                                                                                                                                  .,,.,..tr"-
                                                                                                                                                             '




       col ;1lb. (Of\eyvt>lc :<·Rd                                       , .,                            9 D EC 2 0 20                PM   ~   '~-   :--;·S!~H:     ~--
                   -, I
                                                                                                                                                          ..~ •
                                                                                                                                                          ...:-A ~-
                                                                                                                                                                  "OREVER
                                                                                                                                                                             I USA

         f'O'j ,j I { (~!   ?efl
                                        3

                                      DEC 1 0 ZDZ0
                                                            Fe~ro.l
                                                                                   (<;e,f 5 tree f                                    Leg aJ;ell<llf-w
                                                                                                                                           L )\A~ if .
                              5
                                      .      District Cou:-t             N1                                                           e
                             Clerk,   ~:.~-ict ofTcnnesseia'.)         /' <4.r                                                                        an mmate or
                            Ea !ern   Ai"Knoxville                          </ /                                                           "         Correctlona/ Fllfili~

                                                            .t!._r,otVC[    (el 7~n '31::J..40_~ TJu, II 'I ,,,,,,,,,,1,1,11.I'Ill 1111,111,11,1,,11,1111,111111111
                                                                             - ··-·--:::99
                                                                  37SiC;:2 - .i:::..::,.i::: . .

l•




                                         Case 3:20-mc-00080-TAV-HBG Document 1 Filed 12/10/20 Page 7 of 7 PageID #: 7
